DOYLE, Judge,
concurring.
I join the majority opinion and write separately only to observe that the Petitioners in this case were acting completely within the scope of their authority as members of the judiciary and in their judicial capacity and not as an employer which was the situation in Court of Common Pleas of Erie County, Pennsylvania v. Pennsylvania Human Relations Commission, 653 A.2d 1312 (Pa.Cmwlth.1994) (Doyle J. dissenting), petition for allowance of appeal granted, 541 Pa. 628, 661 A.2d 875 (1995).
SMITH, J., joins in this concurring opinion.